DETAILED ACTION
In Applicant’s RCE filed 1/4/2021, Applicant requested entry of the Response filed 12/4/2020 wherein Applicant amended claims 1 and 10. Currently, claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2014/0253926) in view of Hauger et al (US2011/0228218).
With respect to claim 1, Lee discloses a method of positioning a patient with respect to a laser eye surgery system (see [0003,0005]), comprising: 
positioning an eye of a patient on a support below a camera objective within a laser eye surgery system containing an optical coherence tomography (OCT) scanner (see [0009,0011,0024], para [0028]) - cornea of eye is aligned with optical axis of OCT which inherently requires the eye to be positioned on some type of support below the camera objective portion of such a system; para [0005] – the images are for ophthalmological 
after positioning the eye, sensing the distance between the camera objective and the patient's eye using the OCT scanner (it is inherent that the eye must be positioned prior to use of the equipment; device controls working distance between eye and OCT device – para [0009]; calculate back and forth displacement of the OCT- para [0028-0031]); 
after sensing the distance, transmitting the distance between the camera objective and the patient’s eye to control electronics of the system (operation/function of the "controller" described in para [0029-0031]; it is inherent that sensing or measurement of the distance must be performed prior to the transmission step in order to have distance measurements to transmit to the control electronics); 
after sensing the distance, based on knowledge of the sensed distance between the camera objective and the eye which has been sensed using the OCT scanner, adjusting the distance between the camera objective and the eye to an adjusted distance which is within a threshold tolerance of a predetermined target distance (controller of OCT measures standard focus distance and determines whether or not a difference between measured focus distance and standard focus distance is within a predetermined range – para [0030]; controller adjusts back and forth position of the OCT until the difference between the measured focus distance and standard focus distance is within a predetermined range – para [0030]; it is inherent that the sensing step occurs prior to adjustment in order to determine the change in distance that is necessary or desired in the adjustment step); wherein the pre-determined target distance is optimized for an imaging method other than optical coherence tomography (the controller of 
performing a measurement function of the system dependent on knowledge of the distance between the camera objective and the patient's eye ("after measuring the focus distance of the examinee's eye, the controller determines whether or not a difference between the measured focus distance and the standard focus distance is in a predetermined range" - para [0030]; back and forth displacement of the OCT is based on the size of a mire-ring-light image, the size of the focus-light images and moving the OCT by a calculated amount - para [0029]); wherein the measurement function of the laser eye surgery system measures a property of the patient's eye which is unrelated to the distance between the camera objective and the patient's eye (the back and forth displacement of the OCT is calculated based on the size of the mire-ring-light image – para [0029] and this size measurement is a property that is unrelated to the distance between the eye and the OCT because it is represented by a diameter (R) of the ring shaped image formed by light emitted from the mire ring light source incident to the user’s cornea – para [0026]), and the measurement function uses an imaging method other than optical coherence tomography (the size of the mire-ring-light image is represented by a diameter (R) of the ring shaped image formed by light emitted from the mire ring light source incident to the user’s cornea – para [0026] wherein the image is formed and detected by an image formation section 100 including an image device 50 for detecting the mire-ring-light image 460 – para [0027]).

Hauger teaches an imaging system that includes both a microscopy and OCT facility (para [0031]) including an optical coherence tomography (OCT) scanner includes an OCT interferometer (para [0003;0035]); and a method including the step of scanning a portion of an imaging light in the eye and receiving a portion of the imaging light that has returned from the eye (para [0020; 0035]), and using the interferometer to detect a location of the eye based on interference patterns between a reference portion of the imaging light and the returned portion (para [0065]); and wherein a measurement function occurs after adjusting the distance between a camera objective and the eye such that the OCT interferometer technique is used first to thereafter position a non-OCT measurement system because the imaging systems enable examination of both the anterior portion of the eye and the posterior portion of the eye by visual microscopy and optical coherence tomography and, in particular, allow switching of OCT components and microscopy components when examining the one or the other object region (para [0094]; interpreted to mean that the user has the capability to switch back and after adjustment via the OCT system – para [0031; see also para [0014] describing use of a microscope facility for imaging an object region to an image region using the objective lens system which is interpreted as being used independently of the OCT system).
It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the method of Lee so that the optical coherence tomography (OCT) scanner includes an OCT interferometer; the step of scanning a portion of an imaging light in the eye and receiving a portion of the imaging light that has returned from the eye, and using the interferometer to detect a location of the eye based on interference patterns between a reference portion of the imaging light and the returned portion; or that the step of performing a measurement function occurs after the step of adjusting the distance such that the OCT interferometer technique is used first to thereafter position a non-OCT measurement system as taught by Hauger in order to allow for thorough examination of the human eye (abstract) by enabling examination of both the anterior portion of the eye and the posterior portion of the eye by visual microscopy and optical coherence tomography (para [0094]).
Lee in view of Hauger does not, however, explicitly teach the step of determining the distance between the camera objective and the eye based on the location of the eye detected by the interferometer. In Lee, however, the distance between the camera objective and the 
With respect to claim 2, Lee in view of Hauger discloses the method substantially as claimed (see rejection of claim 1 above) and also discloses that the step of adjusting the distance between the camera objective and the patient’s eye includes comparing the sensed distance with a pre-determined target distance (controller of OCT measures standard focus distance and determines whether or not a difference between measured focus distance and standard focus distance is within a predetermined range – para [0030]); and repositioning the 
With respect to claim 3, Lee in view of Hauger discloses the method substantially as claimed (see rejection of claim 1 above) and also discloses that the step of adjusting the distance between the camera objective and the patient’s eye includes comparing the sensed distance with a pre-determined target distance (controller of OCT measures standard focus distance and determines whether or not a difference between measured focus distance and standard focus distance is within a predetermined range – para [0030]); and repositioning the support toward or away from the camera objective until the sensed distance is within a threshold tolerance of the pre-determined target distance (controller adjusts back and forth position of the OCT until the difference between the measured focus distance and standard focus distance is within a predetermined range – para [0030]).
With respect to claim 8, Lee in view of Hauger discloses the method substantially as claimed (see rejection of claim 1 above) and also discloses that the measurement function comprises measuring the curvature of the cornea of the patient’s eye (para [0031] especially lines11-13).
With respect to claim 9, Lee in view of Hauger discloses the method substantially as claimed (see rejection of claim 1 above) and also discloses that the measurement function comprises measuring an astigmatic axis by capturing an image of a reflection from a circular 
With respect to claim 10, Lee discloses a method of positioning a patient with respect to a laser eye surgery system (see [0003,0005]), comprising: 
positioning an eye of a patient on a support below a camera objective within a laser eye surgery system containing an optical coherence tomography (OCT) scanner (see [0009,0011,0024], para [0028]) - cornea of eye is aligned with optical axis of OCT which inherently requires the eye to be positioned on some type of support below the camera objective portion of such a system; para [0005] – the images are for ophthalmological operations such as cornea or cataract surgery; such procedures involve use of lasers and thus it is inherent that the system in Lee comprises a "laser“ eye surgery system); 
after positioning the eye, sensing the distance between the camera objective and the patient's eye using the OCT scanner (it is inherent that the eye must be positioned prior to use of the equipment; device controls working distance between eye and OCT device – para [0009]; calculate back and forth displacement of the OCT- para [0028-0031]); 
after sensing the distance, transmitting the distance between the camera objective and the patient’s eye to control electronics of the system (operation/function of the "controller" described in para [0029-0031]; it is inherent that sensing or measurement of the distance must be performed prior to the transmission step in order to have distance measurements to transmit to the control electronics); 
comparing the sensed distance with a predetermined target distance (controller of OCT measures standard focus distance and determines whether or not a difference between 
thereafter, adjusting the position between the support and camera objective and sensing the distance again using the OCT scanner until the support and camera objective are located at adjusted relative positions (it is inherent that adjusting the position between the support/camera objective results in these elements being located at “adjusted relative positions”) where the sensed distance is within a threshold tolerance of the pre-determined target distance (controller adjusts back and forth position of the OCT until the difference between the measured focus distance and standard focus distance is within a predetermined range – para [0030]; it is inherent that the sensing step occurs prior to adjustment in order to determine the change in distance that is necessary or desired in the adjustment step);
performing a measurement function of the system while the support and camera objective are located at the adjusted relative positions ("after measuring the focus distance of the examinee's eye, the controller determines whether or not a difference between the measured focus distance and the standard focus distance is in a predetermined range" - para [0030]; back and forth displacement of the OCT is based on the size of a mire-ring-light image, the size of the focus-light images and moving the OCT by a calculated amount - para [0029]; it is inherent that after adjusting the position between the support/camera objective, these elements will be located at “adjusted relative positions”); wherein the measurement function of the laser eye surgery system measures a property of the patient's eye which is unrelated to the distance between the camera objective and the patient's eye (the back and forth displacement of the OCT is calculated based on the size of the mire-ring-light image – para 
wherein the pre-determined target distance is optimized for an imaging method other than optical coherence tomography (the controller of the OCT is used to determine whether or not a difference between measured focus distance and standard focus distance is within a predetermined range – para [0030] but a mire-ring light imaging method is used for the measurement function – para [0026-0027] which differs from OCT imaging methods).
Lee does not, however, disclose that the optical coherence tomography (OCT) scanner includes an OCT interferometer; the step of scanning a portion of an imaging light in the eye and receiving a portion of the imaging light that has returned from the eye, and using the interferometer to detect a location of the eye based on interference patterns between a reference portion of the imaging light and the returned portion and determining the distance between the camera objective and the eye based on the location of the eye detected by the interferometer; or that the step of performing a measurement function occurs after the step of adjusting the distance such that the OCT interferometer technique is used first to thereafter position a non-OCT measurement system.
after adjusting the distance between a camera objective and the eye such that the OCT interferometer technique is used first to thereafter position a non-OCT measurement system because the imaging systems enable examination of both the anterior portion of the eye and the posterior portion of the eye by visual microscopy and optical coherence tomography and, in particular, allow switching of OCT components and microscopy components when examining the one or the other object region (para [0094]; interpreted to mean that the user has the capability to switch back and forth between the two systems thereby allowing a user to use the OCT system first and the non-OCT system second or use the systems in the reverse order if desired) (also, the OCT facility allows adjustment of an axial field of view and lateral resolution wherein the OCT measuring light traverses the objective lens system used to image the object region for visual inspection which would be accomplished via the microscopy facility after adjustment via the OCT system – para [0031; see also para [0014] describing use of a microscope facility for imaging an object region to an image region using the objective lens system which is interpreted as being used independently of the OCT system).

Lee in view of Hauger does not, however, explicitly teach the step of determining the distance between the camera objective and the eye based on the location of the eye detected by the interferometer. In Lee, however, the distance between the camera objective and the patient's eye is determined using the OCT scanner (it is inherent that the eye must be positioned prior to use of the equipment; device controls working distance between eye and OCT device – para [0009]; calculate back and forth displacement of the OCT- para [0028-0031]). Furthermore, in Hauger, the OCT system includes an interferometer (para [0003]) wherein the interferometer of the OCT system provides a measuring arm that extends towards an object to be measured (claim 1). Therefore, modification of Lee so that the OCT system includes an interferometer including a measuring arm as in Hauger results in measurement of the distance between the camera objective and the patient's eye being determined using an interferometer. 
With respect to claim 15, Lee in view of Hauger discloses the method substantially as claimed (see rejection of claim 10 above) and also discloses that the measurement function comprises measuring the curvature of the cornea of the patient’s eye (para [0031] especially lines11-13).
With respect to claim 16, Lee in view of Hauger discloses the method substantially as claimed (see rejection of claim 10 above) and also discloses that the measurement function comprises measuring an astigmatic axis by capturing an image of a reflection from a circular array of light sources off the cornea of the patient’s eye (i.e. via the mire-ring light image and focus-light images – para [0028-0031]).

Claims 4-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2014/0253926) in view of Hauger et al (US2011/0228218) and further in view of Matsumoto et al (EP2478830).
claims 4 and 11, Lee in view of Hauger discloses the method substantially as claimed (see rejection of claims 1 and 10 above) but does not disclose that the step of sensing the distance comprises performing a closed-loop iteration using the OCT scanner to produce an output graph indicative of the location of the patient’s eye relative to the camera objective. 
Matsumoto, however, teaches an OCT apparatus and OCT imaging method (abstract) wherein an OCT scanner is used to produce an output graph indicative of the location of a patient’s eye relative to a camera objective (para [0037]) which therein requires sensing the distance between the camera objective and the patient's eye (para [0024-31;35]) which inherently is achieved by performing a closed-loop iteration in order to produce the output graph. It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the method disclosed by Lee in view of Hauger to include performing a closed-loop iteration using the OCT scanner to produce an output graph indicative of the location of the patient’s eye relative to the camera objective as in Matsumoto in order to provide a visual depiction of the measurements for quick and easy viewing. 
With respect to claims 5 and 12, Lee in view of Hauger and further in view of Matsumoto discloses the method substantially as claimed (see rejection of claims 4  and 11 above) but Lee does not disclose that the closed-loop iteration comprises taking a set of scans to measure the initial distance from the camera objective to the patient’s eye wherein a focus of the OCT scanner is placed as close as possible to a zero “Optical Path Distance” and the “Optical Path Distance” is continuously swept through a range to produce an inverted “V” on the output graph and a vertex of the inverted “V” identifies the location of the patient’s eye.

Matsumoto does not, however, explicitly disclose that the set of scans comprises exactly 2000 A-scans at 1000Hz and that the “Optical Path Distance” is continuously swept through a range of exactly 20mm. It would have been obvious, however, to one of ordinary skill in the art, at the time of the invention, to have increased the number of scans in the method of Lee in view of Hauger and further in view of Matsumoto to be 2000; performed the scans at, 
With respect to claims 6 and 13, Lee in view of Hauger and further in view of Matsumoto discloses the method substantially as claimed (see rejection of claims 4 and 11 above) and Lee also discloses displacing the eye towards or away from the camera objective (the device controls working distance between eye and OCT device – para [0009] and calculates back and forth displacement of the OCT- para [0028-0031]). 
Lee in view of Hauger and further in view of Matsumoto does not, however, disclose that the method includes displacing the patient’s eye toward or away from the camera objective based on the location of the patient’s eye determined from taking a set of 2000 A-scans, and then taking a set of 1000 A-scans to refine the location of the patient’s eye. It would have been obvious, however, to one of ordinary skill in the art, at the time of the invention, to have increased the number of scans in the method of Lee in view of Hauger and further in view of Matsumoto so the method includes 2000 scans and 1000 additional scans to refine the location since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2014/0253926) in view of Hauger et al (US20110228218) and Matsumoto et al (EP2478830) and further in view of Angeley et al (US2014/0163534).
claims 7 and 14, Lee in view of Hauger and further in view of Matsumoto discloses the method substantially as claimed (see rejection of claims 4 and 11 above) but does not disclose that performing a closed-loop iteration using the OCT scanner is initiated automatically by pressing and maintaining pressed a control to start a controlled motion of a patient chair and stopping the motion of the patient chair when either the control is no longer pressed or one or more force sensors located at the camera objective transmits a signal indicating possible contact of the camera objective with the patient’s eye. 
Angeley, however, teaches a laser eye surgery system 2 which includes a patient chair 6 (para [0026-0027]) which is configured to be adjusted and oriented using a joystick control 38 (para [0028]) wherein during treatment the chair 6 is rotated under the unit in a reclined position with the footrest in a raised position (para [0029]) and wherein the chair includes a “chair enable” feature to protect against unintended motion of the chair where control of chair 6 via joystick 38 can be enabled by continuously pressing a “chair enable button” and an emergency stop button 26 can be pushed to stop emission of all laser output and disable the chair (para [0030-0032]). Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the method of Lee in view of Hauger and further in view of Matsumoto to include the step of pressing and maintaining pressed a control to start a controlled motion of a patient chair and stopping the motion of the chair when the control is no longer pressed as in Angeley in order to provide a way to control unintended movement of the chair and, also, quickly terminate an in-progress laser treatment if necessary or desired. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2014/0253926) in view of Nebosis (US 2010/0027020) with extrinsic evidence to Lee et al (US 2003/0231284; hereinafter “Lee ‘284”).
With respect to claim 17, Lee discloses a method of automatically positioning a patient with respect to a laser eye surgery system (see [0003,0005]), comprising: 
positioning an eye of a patient on a support below a camera objective within a laser eye surgery system (see [0009,0011,0024], para [0028]) - cornea of eye is aligned with optical axis of OCT which inherently requires the eye to be positioned on some type of support below the camera objective portion of such a system; para [0005] – the images are for ophthalmological operations such as cornea or cataract surgery; such procedures involve use of lasers and thus it is inherent that the system in Lee comprises a "laser“ eye surgery system); 
sensing the distance between the camera objective and the patient's eye by 
capturing reflected light of the array of LEDs off the cornea of the patient’s eye (mire ring optical system 400 including a light source 410 for emitting doughnut-shaped mire-ring measuring light focused on the cornea and includes a plurality of LEDs 412 arranged in a ring shape – para [0025]) and utilizing a light field camera to measure the reflected light using a sensor with a microlens array in front of the sensor (para [0027] – image device 50 for detecting the mire-ring-light image 460 and the focus light images reflected from a cornea and condensing lenses 52,54 for condensing/delivering the images), and calculating the plane in which dots of the array are in focus to determine a distance of each reflected dot from the sensor (the controller of the OCT determines if the eye is on the focal point where the mire-
transmitting the distance between the camera objective and the patient’s eye to control electronics of the system (operation/function of the "controller" described in para [0029-0031]; it is inherent that sensing or measurement of the distance must be performed prior to the transmission step in order to have distance measurements to transmit to the control electronics); and 
then performing a measurement function of the system dependent on knowledge of the distance between the camera objective and the patient's eye ("after measuring the focus distance of the examinee's eye, the controller determines whether or not a difference between the measured focus distance and the standard focus distance is in a predetermined range" - para [0030]); wherein the measurement function of the laser eye surgery system measures a property of the patient's eye which is unrelated to the distance between the camera objective and the patient's eye (the back and forth displacement of the OCT is calculated based on the size of the mire-ring-light image – para [0029] and this size measurement is a property that is unrelated to the distance between the eye and the OCT because it is represented by a diameter (R) of the ring shaped image formed by light emitted from the mire ring light source incident to the user’s cornea – para [0026]).
Lee does not explicitly disclose that the condensing lenses 52,54 for condensing/delivering the images are a micro lens pair. Lee ‘284, however, teaches an analogous system which includes a micro-lens array 58 that includes a plurality of condensing lenses 60 for condensing split light beams (para [0038]). Thus, the condensing lenses in the 
Lee also does not disclose that the method consists of phase detection using a partial beam splitter configured to pick off some reflected light of the array of LEDs off the cornea of the patient’s eye and directing it to a number of micro lens pairs, the micro lens pairs projecting the reflected light to small, independent sensors and comparing output of the sensors.
Nebosis teaches a system and method (para [0001]) wherein images of a specimen can be recorded simply, quickly and, in particular, in real time (para [0004]) wherein light 14 from a light source 15 is injected into the first interferometer 10, split into a first partial beam in the direction of a fixed first mirror and a second partial beam in the direction of a movable second mirror (phase detection is interpreted as being achieved by dividing the incoming light into pairs of images and comparing them) wherein the two partial beams are reflected by the mirrors and superimposed in the first beam splitter to form a third partial beam that is injected into an illumination arm of the second interferometer (para [0044]) wherein a specimen such as the human eye is irradiated with light emitted by the interferometer (para [0046;0216]) and then collected with a detector such as a second interferometer (para [0217]) and wherein the second interferometer 20 serves as a sensor or measuring head which is manually brought into contact a specimen to be examined (para [0046]). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the method of Lee to include the technique taught by Nebosis in order to record images of a specimen simply, quickly and, in particular, in real time.
claim 18, Lee in view of Nebosis discloses the method substantially as claimed (see rejection of claim 17 above) and also discloses that the measurement function comprises measuring the curvature of the cornea of the patient’s eye (para [0031] especially lines11-13).
With respect to claim 19, Lee in view of Nebosis discloses the method substantially as claimed (see rejection of claim 17 above) and also discloses that the measurement function comprises measuring an astigmatic axis by capturing an image of a reflection from a circular array of light sources off the cornea of the patient’s eye (i.e. via the mire-ring light image and focus-light images – para [0028-0031]).

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 12/4/2020 have been fully considered as follows:
Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 9-16 of the Response have been fully considered but are not persuasive.
Specifically, The Office has noted Applicant’s arguments on pages 11-12 that neither Lee nor Hauger teaches or suggests the claimed combination of steps and their particular sequence such as performing the OCT measurement first and thereafter a measurement function is performed using the non-OCT imaging method. Applicant specifically argues that Lee uses a non-OCT method first and then uses the data to optimally position the OCT system for the subsequent OCT measurement using an OC interferometer which is opposite to the sequence recited in claim 1. The Office is not persuaded by these arguments, however, because although 
The Office has also noted Applicant’s arguments on page 12 wherein Applicant has argued that the prior art differs from the claimed invention because Lee does not disclose a step of “determining the distance between the camera objective and the eye based on the location of the eye detected by the interferometer. The Office is not persuaded by these arguments because Hauger has been cited for teaching an OCT system which includes an interferometer. Furthermore, as described in the claim rejections above, since Lee discloses that the distance between the camera objective and the patient's eye is determined using the OCT scanner and Hauger teaches an OCT system that includes an interferometer, modification of Lee so that the OCT system includes an interferometer including a measuring arm as in Hauger results in measurement of the distance between the camera objective and the patient's eye being determined using an interferometer.  Thus, the combination of Lee and Hauger discloses the method substantially as recited in claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The Office has also noted Applicant’s argument on page 12 that Lee does not disclose a pre-determined target distance that is optimized for an imaging method other than OCT (as 
The Office has also noted Applicant’s argument on page 12 that “because Lee’s method relies on performing the non-OCT measurement first in order to properly position the OCT system for OCT measurement using the OCT interferometer, Lee teaches away from performing the OCT measurement using the OCT interferometer before performing the non-OCT measurement. The Office is not persuaded by these arguments, however, because Hauger teaches switchability of OCT and non-OCT measurement systems such as the systems disclosed in Lee and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, there is no disclosure or indication in Lee that reversing or switching the sequence of steps would prevent a user from performing the disclosed method or using the equipment as intended. 
The Office has also noted Applicant’s arguments on page 13 that the claimed invention differs from the prior art because although Hauger’s system allows switching of OCT and non-OCT components, the optimal performance of the non-OCT system doesn’t depend on knowledge of the eye’s distance obtained by the OCT system and Hauger doesn’t teach or 
The Office has also noted Applicant’s arguments on page 13 that it would not have been obvious to apply Hauger’s teaching regarding switchability of OCT/non-OCT systems to reverse Lee’s sequence because Lee’s method requires performing non-OCT measurement first in order to properly position the OCT system and reversing the sequence would be contrary to the teaching of Lee. The Office is not persuaded by this argument, however, because there is no disclosure or indication in Lee that reversing or switching the sequence of steps would prevent a user from performing the disclosed method or using the equipment as intended. 
The Office has also noted Applicant’s arguments on pages 13-14 that if Lee’s non-OCT and OCT measurements are considered switchable based on Hauger’s teachings, “the OCT measurement step (2) in the first pass occurs before the non-OCT measurement step (3) in the second pass” but “there would still not have been a step of “adjusting the distance between the camera objective and the patient’s eye to an adjusted distance which is within a threshold tolerance of a pre-determined target distance, the pre-determined target distance being one that is optimized for an imaging method other than optical coherence tomography” as required by instant claim 1…because neither Lee nor Hauser teaches or suggests that the non-OCT measurement could be optimized based on knowledge about the distance between the objective and the eye obtained from the OCT measurement”. The Office respectfully disagrees 
Therefore, for at least the reasons provided above, the Office maintains that the prior art of record reads on claim 1 substantially as recited in the present application.
The Office has also noted Applicant’s arguments on pages 14-15 regarding claim 10 but for at least the same reasons as provided above with respect to claim 1, The Office is not persuaded by these arguments.

The Office has also noted Applicant’s arguments on pages 15-16 regarding claims 17-19 wherein Applicant has argued that Lee and/or Nebosis fail to disclose the phase detection method steps required in claim 17. Specifically, Applicant has argued that Lee does not teach/suggest a light field camera with a microlens array in front of the sensor because the condensing lenses 52,54 are not disclosed as being a microlens array and Nebosis does not teach/suggest phase detection because there is no suggestion in Nebosis of micro lens pairs or directing light to micro lens pairs. The Office is not persuaded by these arguments, however, because the condensing lenses in Lee are interpreted as being a micro-lens pair (as supported by extrinsic evidence from Lee ‘284 as discussed in the rejection of claim 17 above) and the Nebosis reference has been interpreted as including phase detection as described in the claim rejections above. Thus, Lee in view of Nebosis has been interpreted as disclosing the method substantially as recited in amended claims 17-19.
Therefore, for at least the reasons provided above, The Office maintains that the prior art of record reads on the claims substantially as recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLIN A CARREIRO/Examiner, Art Unit 3786